                                                                    LY
                                 cil.:21CV024
EXPARTE                                           *

Vs                                                *


James Elton Wan                                   *




                                     Brief in Support of 2254


                                                  I



     In this brief of support the petitioner puts forth the ground of ineffective assistance of counsel,
with the claim that counsel was ineffective under Strickland vs Washington, 466,U.S. 688 687,
(1984). The petitioner will show the court that the effects that were not presented would have
had a major effect on the case, and that counsel was deficient, in violation of the    14th and 6th

amendments to the Constitution (Fry vs Plier S5lus 112). The defendant claims that this lack of
adequate representation resulted in his conviction.

  Citing Chapmen vs California 386 US 18 1967, we can assert that the errors of said attorney
were not harmless and they in fact directly influenced the defendant's conviction.



                                             II

  Petitioner argues to the fact that said attorney failed to investigate witnesses or evidence in the
defendant's case. Nelson vs Hargett 989 F2D 847 850 (5th circuit 1993) alleges that if the
attorney had investigated and brought forth witnesses for the defense, they could have testified to
the structure of the contract and their positive outcomes with WIG. See also Trottie vs Stephens
720 F3D 231 243 (Sth circuit 2013), Bower vs Quartermen 497 F3D 459 467 9 (5th circuit
2007), and Gaines Vs Hopper 575 F.2.D. 1147 (5th circuit) wherein said attorney raised no
defense by investigation or adequate representation.
                                          III

  The attorney failed to object to numerous statements made by the state and its witnesses,
especially those of an inflammatory nature or those calculated to appeal to the emotions of the
jury. Nor did the attorney provide expert witnesses who could have presented credible counter
arguments to those made by the state. Kubsch vs State 934 N.E. 2D 1138 (md 2010) claims
that this issue would be under review with ineffective assistance of counsel. In addition, the    4th


amendment protects the petitioner for review under this argument.




                                            Iv
  Regarding the attorney's opening and closing arguments, he did not counter the state's
presentation of the defendant to the jury as a Mr. Bernie Madoff. Nor did he deflect the state's
characterization of the defendant as "a monster," in closing arguments. The weaknesses of both
the opening and closing arguments attest further to the ineffectiveness of said attorney.
Reference Osborn vs Schillings 861 f2d 612, 628-29,     (1oTH
                                                                circuit), and Breakiron vs Horn 642,
F3D 388 (4th circuit).




                                            V

  The said attorney's inability to understand the workings of WIG and to make this information
accessible to the jury is the final ground. No witnesses were called on behalf of WIG, nor were
there clarifications as to how the business operated. In Pelvin vs Hollines 261 F3D 210 2d       (2'
circuit), the attorney failed to call witnesses that could have spoken directly to the structure and
the contract so central to the understanding of the business. Had counsel called experts and
witnesses for the defense, and adequately explained how the business worked, the charges of
theft, fraud, and money laundering, would have been debunked. Unfortunately, his ineffective
defense led to the conviction of Mr. Wan on charges that would have been proven to be
unwarranted had Mr. Warr had effective defense counsel.




                                                                                  2
        The petitioner hereby prays upon the court to recognize Mr. Warr's innocence of the
crimes for which he was convicted and to overturn his conviction on all counts. Please note that
Mr. Warr has no previous criminal record; he has already served 36 months in prison, and he is
72 years old. Please include these considerations in your assessment of this cause.




This Memorandum of Brief is presented to the court, along with this original 2254 on this

day.           in the month of                         in the year 2020. A true copy was sent to
the court clerk along with a true copy to the state.



Respectfully submitted,




James
